Orders affirmed, with ten dollars costs and disbursements, payable out of the estate. Memorandum: The requirements of petition and notice provided in section 231-a of the Surrogate’s Court Act were sufficiently complied with by the filing of an affidavit and the presence of the attorney of the administrator in court, no objection being made on behalf of the administrator, except as to the absence of a written basis for the motion, which was supplied by the filing of the affidavit. The application itself, in so far as it sought a modification of the earlier decree of judicial settlement, was made for sufficient cause under the terms of section 20, subdivision 6, of the Surrogate’s Court Act when consideration is given to the practice followed in relation to the form of the decree of settlement at the time the matter was before the surrogate, and when consideration is also given to the fact that the decree of settlement only provided for a proportionate distribution of moneys thereafter to be received by the administrator and the services rendered by the respondent tended, as the surrogate has found, to an increase of this very sum which was left uncertain in amount in the surrogate’s decree of settlement. All concur. (One order fixes the compensation for legal services and the other order denies an application for an order vacating the previous order.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.